Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 11-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20060058658 A1, published March 16, 2006) in view of Chiang et al. (US 6969352 B2, published November 29, 2005), hereinafter referred to as King and Chiang, respectively.
Regarding claim 1, King teaches an ultrasound imaging system (Fig. 1, medical diagnostic ultrasound imaging system 10), comprising: 
a memory (Fig. 1, shared memory 16) configured to include a first queue and a second queue (see pg. 2, col. 2, para. 0022 – “The applications 30 control operations of hardware of the system 10 partitioned to the non-real-time operating system 18. For example, the applications 30 control a database of imaging parameters stored in the shared memory 16 or a remote random access memory.”); and 
transmit a first subset of the image data in real time from the first queue (see pg. 2, col. 2, para. 0019 – “By using real-time extensions and operating in real time, guaranteed processing or control for imaging is provided so that real-time imaging may result.”; see pg. 2, col. 2, para. 0020 – “The in-time socket service 28 provides socket communications using real-time extensions.”; see pg. 4, col. 2, para. 0034 – “By using real-time extensions or other processes, different operations or interrupts may be controlled based on assigned priority.”); and 
transmit a second subset of the image data from the second queue at a delayed time (see pg. 2, col. 2, para. 0021 – “When a real-time operating system 20 implements the non-real-time operating system 18 as a low priority thread, the interrupts for the non-real-time operating system 20 are performed or scheduled if no real-time interrupts are currently scheduled.”; see pg. 4, col. 2, para. 0034 – “…the real-time operating system implements the non-real-time operating system in a low priority thread.”), and wherein: 
the first queue has a higher transmission priority than the second queue (see pg. 4, col. 2, para. 0034 – “By using real-time extensions or other processes, different operations or interrupts may be controlled based on assigned priority.”; see pg. 4, col. 2, para. 0034 – “…the real-time operating system implements the non-real-time operating system in a low priority thread.”; see pg. 3, col. 1, para. 0025 – “The applications 40, 42 communicate with the 
the processing component (Fig. 1; see pg. 2, col. 1, para. 0017 – “The operating systems are implemented by the processor 12 at substantially a same time, such as using shared processing of the same processor.”) is further configured to: 
queue the first subset of the image data in the first queue (see pg. 2, col. 2, para. 0019 – “By using real-time extensions and operating in real time, guaranteed processing or control for imaging is provided so that real-time imaging may result.”; see pg. 2, col. 2, para. 0020 – “The in-time socket service 28 provides socket communications using real-time extensions.”; see pg. 4, col. 2, para. 0034 – “By using real-time extensions or other processes, different operations or interrupts may be controlled based on assigned priority.”); and 
queue the second subset of the image data in the second queue (see pg. 2, col. 2, para. 0021 – “When a real-time operating system 20 implements the non-real-time operating system 18 as a low priority thread, the interrupts for the non-real-time operating system 20 are performed or scheduled if no real-time interrupts are currently scheduled.”; see pg. 4, col. 2, para. 0034 – “…the real-time operating system implements the non-real-time operating system in a low priority thread.”).

Whereas, Chiang, in the same field of endeavor, expressly teaches: 
an ultrasound imaging probe configured to acquire image data associated with an object at an acquisition data rate (Fig. 1, probe 3; see col. 29, lines 39-43 – “…the ultrasonic data is received via a test probe disposed in contact with the subject, or patient, for viewing such visual information as radiation therapy data, fetal image data, cardiac image data, and image guided surgery data.”; see col. 8, lines 48-51 – “This transfers a block (typically 128 or 256 words) of data to the serial readout register which can then be clocked out at a constant rate without further tying up the DRAM (Dynamic RAM) core.”); 
a communication interface in communication with the ultrasound imaging probe (Fig. 1; see col. 6, lines 35-37 – “The probe 3 interfaces with the host computer 5 over a communications link 40…”);
transmit data based on the acquisition data rate (see col. 8, lines 53-58 – “In the probe 3', dual-ported operation is beneficial so the data loading performed by the host 5 can be decoupled from data Sent to memory modules. A modular architecture which allows additional VRAMs to be added in order to obtain additional bandwidth is useful, particularly when the exact data rate requirements may change.”); AND
the ultrasound imaging probe includes a processing component configured to identify a set of high priority image data as the first subset of image data AND a set of low priority image data as the second subset of image data (Fig. 5A is the functional block diagram of the system 
Furthermore, regarding claim 2, Chiang further teaches wherein the communication interface includes a transfer bandwidth (see col. 40, lines 47-50 – “…images and iterative executable software instructions that are archived to the hard disk on the wearable computer can be transferred at 108 Mbps to the host computer.”) less than an acquisition data bandwidth of the image data at the acquisition data rate (see col. 13, lines 57-60, 63-66 – “…connection between the scan head and host computer is possible using the FireWire Standard…The FireWire standard is used for multimedia equipment and allows 100-200 Mbps and preferably in the range of 400-800 Mbps operation over an inexpensive 6 wire cable…The FireWire protocol provides both isochronous communication for transferring high-rate, low-latency video data as well as asynchronous, reliable communication…”).
Furthermore, regarding claim 4, Chiang further teaches wherein the communication interface is at least one of a wired serial interface or a wireless interface (see col. 3, lines 8-10 – “A hand-held controller can be connected to the computer or interface by wire or wireless connection.”).
Furthermore, regarding claim 5, Chiang further teaches wherein the ultrasound imaging probe includes a memory configured to store the second subset of the image data while the communication interface is transmitting the first subset of the image data (see col. 13, lines 39-40, 50-53 – “Only one section may have access to the DRAM (Dynamic RAM) port of the VRAM (Video RAM) at any given time…The sections are prioritized with the Readout Controller 282 getting the highest priority and the host controller 284 getting the lowest priority…the host controller 284 can potentially tolerate very long delays because the host can be kept waiting without too many consequences except that the writing of the VRAM may take longer.”).

Regarding claim 11, King teaches a method of ultrasound imaging (Fig. 1, medical diagnostic ultrasound imaging system 10), comprising: 
transmitting, to a host via a communication link, a first subset of the image data from a first queue in real time (see pg. 2, col. 2, para. 0019 – “By using real-time extensions and operating in real time, guaranteed processing or control for imaging is provided so that real-time imaging may result.”; see pg. 2, col. 2, para. 0020 – “The in-time socket service 28 provides socket communications using real-time extensions.”; see pg. 4, col. 2, para. 0034 – “By using real-time extensions or other processes, different operations or interrupts may be controlled based on assigned priority.”); and 
transmitting, to the host via the communication link, a second subset of the image data from a second queue at a delayed time (see pg. 2, col. 2, para. 0021 – “When a real-time operating system 20 implements the non-real-time operating system 18 as a low priority thread, the interrupts for the non-real-time operating system 20 are performed or scheduled if no real-time interrupts are currently scheduled.”; see pg. 4, col. 2, para. 0034 – “…the real-time operating system implements the non-real-time operating system in a low priority thread.”), wherein the method further comprises: 
queuing the first subset of the image data in the first queue (see pg. 2, col. 2, para. 0019 – “By using real-time extensions and operating in real time, guaranteed processing or control for imaging is provided so that real-time imaging may result.”; see pg. 2, col. 2, para. 0020 – “The in-time socket service 28 provides socket communications using real-time extensions.”; see pg. 4, col. 2, para. 0034 – “By using real-time extensions or other processes, different operations or interrupts may be controlled based on assigned priority.”) AND 
the second subset of the image data in the second queue (see pg. 2, col. 2, para. 0021 – “When a real-time operating system 20 implements the non-real-time operating system 18 as a low priority thread, the interrupts for the non-real-time operating system 20 are performed or scheduled if no real-time interrupts are currently scheduled.”; see pg. 4, col. 2, para. 0034 – “…the real-time operating system implements the non-real-time operating system in a low priority thread.”), 
wherein the first queue has a higher transmission priority than the second queue (see pg. 4, col. 2, para. 0034 – “By using real-time extensions or other processes, different operations or interrupts may be controlled based on assigned priority.”; see pg. 4, col. 2, para. 0034 – “…the real-time operating system implements the non-real-time operating system in a low priority thread.”; see pg. 3, col. 1, para. 0025 – “The applications 40, 42 communicate with the Winsock application program interface 32. The program interface provides a library of Socket calls to act as a transport layer between the 
King does not explicitly teach:
acquiring, by an ultrasound imaging probe, image data associated with an object at an acquisition data rate;
transmit data based on the acquisition data rate; AND
identifying a set of high priority image data as the first subset of image data and a set of low priority image data as the second subset of image data.
Whereas, Chiang, in the same field of endeavor, expressly teaches: 
acquiring, by an ultrasound imaging probe, image data associated with an object at an acquisition data rate (Fig. 1, probe 3; see col. 29, lines 39-43 – “…the ultrasonic data is received via a test probe disposed in contact with the subject, or patient, for viewing such visual information as radiation therapy data, fetal image data, cardiac image data, and image guided surgery data.”; see col. 8, lines 48-51 – “This transfers a block (typically 128 or 256 words) of data to the serial readout register which can then be clocked out at a constant rate without further tying up the DRAM (Dynamic RAM) core.”); 
transmit data based on the acquisition data rate (see col. 8, lines 53-58 – “In the probe 3', dual-ported operation is beneficial so the data loading performed by the host 5 can be decoupled from data sent to memory modules. A modular architecture which allows additional VRAMs to be added in order to obtain additional bandwidth is useful, particularly when the exact data rate requirements may change.”); AND
identifying a set of high priority image data as the first subset of image data and a set of low priority image data as the second subset of image data (Fig. 5A is the functional block diagram of the system controller 218 of probe 3’ in Fig. 3; see col. 13, lines 37-39, 43-45 – “The arbiter 
Furthermore, regarding claim 12, Chiang further teaches wherein the communication link includes a transfer bandwidth (see col. 40, lines 47-50 – “…images and iterative executable software instructions that are archived to the hard disk on the wearable computer can be transferred at 108 Mbps to the host computer.”) less than an acquisition data bandwidth of the image data at the acquisition data rate (see col. 13, lines 57-60, 63-66 – “…connection between the scan head and host computer is possible using the FireWire Standard…The FireWire standard is used for multimedia equipment and allows 100-200 Mbps and preferably in the range of 400-800 Mbps operation over an inexpensive 6 wire cable…The FireWire protocol provides both isochronous communication for transferring high-rate, low-latency video data as well as asynchronous, reliable communication…”).
Furthermore, regarding claim 14, Chiang further teaches a method further comprising: storing, at a memory of the ultrasound imaging probe, the second subset of the image data concurrently with the transmitting the first subset of the image data (see col. 13, lines 39-40, 50-53 – “Only one section may have access to the DRAM (Dynamic RAM) port of the VRAM (Video RAM) at any given time…The sections are prioritized with the Readout Controller 282 getting the highest priority and the host controller 284 getting the lowest priority…the host controller 284 can potentially tolerate very long delays because the host can be kept waiting without too many consequences except that the writing of the VRAM may take longer.”). 
Furthermore, regarding claim 19, King further teaches a method further comprising displaying, at the host, a real-time image based on the first subset of the image data (Fig. 1; see pg. 4, col. 1, para. 0031 – “The real-time operating system 20 may provide time information or other data associated with imaging 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrasound imaging, as disclosed in King, by including to the method acquiring, via an ultrasound imaging probe, image data associated with an object at an acquisition data rate, AND identifying a set of high priority image data as the first subset of image data and a set of low priority image data as the second subset of image data, as disclosed in Chiang. One of ordinary skill in the art would have been motivated to make this modification in order for the user to gather ultrasonic information on a computer without requiring a custom system, expensive hardware modifications, or system rebuilds, as taught in Chiang (see Abstract). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Chiang, as applied to claim 2 and 12 above, respectively, and further in view of Makovetzky (US 10063895 B2, published August 28, 2018 with a priority date of December 27, 2015), hereinafter referred to as Makovetzky. 
Regarding claim 3, King in view of Chiang teaches all of the elements as disclosed in claim 2 above. 
King in view of Chiang does not explicitly teach wherein the communication interface is further configured to: 
transmit the first subset of the image data using a portion of the transfer bandwidth; and 
transmit the second subset of the image data using a remaining portion of the transfer bandwidth.
Whereas, Makovetzky teaches wherein the communication interface is further configured to: 
transmit the first subset of the image data using a portion of the transfer bandwidth (Fig. 1B, “Instructions to transmit first video content item to the user at the first bandwidth portion…” 130b); and 
transmit the second subset of the image data using a remaining portion of the transfer bandwidth (Fig. 1B, “…subsequently to transmit the second video content item to the user at the second bandwidth portion” 130b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in King in view of Chiang, by including to the system transmit the first subset of the image data using a portion of the transfer bandwidth; AND transmit the second subset of the image data using a remaining portion of the transfer bandwidth, as disclosed in Makovetzky. One of ordinary skill in the art would have been motivated to make this modification in order to allocate bandwidth for data of more than one video content item so that users experience fewer delays in video content items, as taught in Makovetzy (see Abstract). 
Regarding claim 13, King in view of Chiang teaches all of the elements as disclosed in claim 12 above. 
King in view of Chiang does not explicitly teach wherein the transmitting the first subset of the image data includes: 
transmitting the first subset of the image data using a portion of the transfer bandwidth of the communication link, AND 
wherein the transmitting the second subset of the image data includes transmitting the second subset of the image data using a remaining portion of the transfer bandwidth.
Whereas, Makovetzky teaches wherein the transmitting the first subset of the image data includes: 
transmitting the first subset of the image data using a portion of the transfer bandwidth of the communication link (Fig. 1B, “Instructions to transmit first video content item to the user at the first bandwidth portion…” 130b), AND 
wherein the transmitting the second subset of the image data includes transmitting the second subset of the image data using a remaining portion of the transfer bandwidth (Fig. 1B, “…subsequently to transmit the second video content item to the user at the second bandwidth portion” 130b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrasound imaging, as disclosed in King in view of Chiang, by including to the method transmitting the first subset of the image data using a portion of the transfer bandwidth of the communication link; AND transmitting the second subset of the image data includes transmitting the second subset of the image data using a remaining portion of the transfer bandwidth, as disclosed in Makovetzky. One of ordinary skill in the art would have been motivated to make this modification in order to allocate bandwidth for data of more than one video content item so that users experience fewer delays in video content items, as taught in Makovetzy (see Abstract). 

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Chiang, as applied to claim 1 and 11 above, respectively, and further in view of Sato (US 20180078145 A1, published March 22, 2018 with a priority date of October 11, 2012), hereinafter referred to as Sato.
Regarding claim 6, King in view of Chiang teaches all of the elements as disclosed in claim 1 above. 
King in view of Chiang does not explicitly teach wherein the ultrasound imaging probe includes a processing component configured to identify the first subset of the image data from the acquired image data.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in King in view of Chiang, by including to the system identifying the highest priority from the region of interest, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the setting operation performed by the user and determine a scanning path among multiple regions of interests according to a priority order, as taught in Sato (see pg. 1, col. 2, para. 0014).
Regarding claim 15, King in view of Chiang teaches all of the elements as disclosed in claim 11 above. 
King in view of Chiang does not explicitly teach a method further comprising: identifying, by a processing component of the ultrasound imaging probe, the first subset of the image data from the acquired image data.
Whereas, Sato teaches a method further comprising: identifying, by a processing component of the ultrasound imaging probe, the first subset of the image data from the acquired image data (Fig. 8; see pg. 7, col. 1, para. 0105 – “When step S6 is started, processing of the stripe with the highest priority is started. Foremost, the actual scanning region to be scanned is determined (S11).”).
Furthermore, regarding claim 20, Sato further teaches a method further comprising: combining, at the host, the first subset of the image data and the second subset of the image data to form a combined image; and storing, at the host, the combined image for subsequent review (Fig. 1 and 4; see pg. 5, col. 1, para. 0072 – “In the diagram, 406 represents a region corresponding to the observed image, and is a planar range in which the acoustic probe can perform scanning. 401 to 405 are measurement designated 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in King in view of Chiang, by including to the method identifying the highest priority from the region of interest, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the setting operation performed by the user and determine a scanning path among multiple regions of interests according to a priority order, as taught in Sato (see pg. 1, col. 2, para. 0014).

Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Chiang, as applied to claim 1 and 11 above, respectively, and further in view of Urbano et al. (US 5976088 A, published November 2, 1999), hereinafter referred to as Urbano.
Regarding claims 9 and 17, King in view of Chiang teaches all of the elements as disclosed in claim 1 and 11 above, respectively.
King in view of Chiang does not explicitly teach wherein the first subset of the image data includes a plurality of scan lines associated with the object, AND wherein the plurality of scan lines is associated with an image plane.
Whereas, Urbano teaches wherein the first subset of the image data includes a plurality of scan lines associated with the object, AND wherein the plurality of scan lines is associated with an image plane (Fig. 1, sampled scan lines 16 of a frame of a heart 10; see col. 3, lines 46-51 – “…a sample ultrasound sector scan image of an anatomic structure 10, as well as the parameters of the scan. The structure 10 is a heart, and feature 12 is an outline of a heart chamber. The image is obtained using a conventional 
Furthermore, regarding claim 10 and 18, Chiang further teaches wherein the first subset of the image data includes data samples representative of a depth window within a plurality of scan lines associated with the object (see col. 38, lines 44-45 – “Once the structure is chosen, the user places the transducer on the area of interest in the scanning window.”; see col. 32, lines 60-65 – “Data from several RF lines are needed in order to get useful velocity estimates by the auto-correlation technique. Typically, between 8 and 16 lines are acquired for the same image direction. The lines are divided into range gates throughout the image depths and the velocity is estimated along the lines.”; see col. 33, lines 7-10 – “For color-flow imaging, CFI, the velocity estimator is given by Eq. (5). This can be computed by serial processing, since the arrival of samples for a new line results in the addition of the new data to an already calculated sum.”).
Whereas, Urbano further teaches wherein the data samples are associated with a C-plane (Fig. 1, sampled scan lines 16 of a frame; see col. 3, lines 49-51 – “The image is obtained using a conventional transducer 14 which forms a plurality of scan lines or beams 16 that traverse an angular sector 18 in a plane.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in King in view of Chiang, by having the data samples are associated with a C-plane, as disclosed in Urbano. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effective acquisition frame rate based on the expected rate of tissue motion, as taught in Urbano (see Abstract; see col. 17, lines 1-15). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bjaerum et al. (US 20170086798 A1, published March 30, 2017 with a priority date of September 30, 2015) discloses an ultrasound imaging system for optimizing utilization of bandwidth between ultrasound probes and display units by controlling the amount of data acquired and/or transferred between the probe and display/control unit during imaging to meet the data transfer limits for connection. 
Rahme et al. (US 20200257720 A1, published August 13, 2020 with a priority date of April 18, 2016) discloses a medical imaging apparatus prioritizing a subset of results based on the modality data, and transmit the image file of the results to the computing device in the network. 
Hiyama et al. (US 5029016 A, published July 2, 1991) discloses an image signal generating apparatus writing signals in a queue so that jobs received by the communication interface are performed in the order of priority.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.C./Examiner, Art Unit 3793      


/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793